Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion in the above entitled cause, based upon the foregoing statement of facts and the exhibits attached to and made a part of such statement, all of which have been submitted by you in the matter of the claim of Mark Beaubien against the Illinois Emergency Belief Commission, we beg to submit the following conclusions and opinion based upon such statement, and exhibits, to wit: On the 10th day of October, A. D. 1935, the claimant and the respondent were operating under and bound by the provisions of the Workmen’s Compensation Act; that on said date the claimant sustained accidental injuries which arose out of and in the course of his said employment; that under the provisions of Section 8-A of the Workmen’s Compensation Act, the respondent is required to provide the necessary first aid, medical, and surgical services, and all necessary medical, surgical and hospital services thereafter, limited, however, to that which is reasonably required to cure or relieve from the effects of the injury. Medical, surgical and hospital services were furnished and paid for by the Illinois Emergency Belief Commission, as follows, to wit: Dr. Theodore L. Lescher, medical and surgical services .............................$105.00 St. Anne’s Hospital, hospital services....... 61.25 Total ............................$166.25 Claimant makes no claim for compensation for any disability either temporary or permanent, sustained by him. You desire our opinion as to whether the payments heretofore made by you as above set forth were justified. In our opinion, the aforementioned payments made by you for medical, surgical and hospital services, in the total amount of One Hundred Sixty-six Dollars and Twenty-five Cents ($166.25) were authorized under the terms and provisions of the Workmen’s Compensation Act of this State.